Name: Council Regulation (EC) No 527/96 of 25 March 1996 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary Islands
 Type: Regulation
 Subject Matter: EU finance;  trade;  cooperation policy;  regions of EU Member States;  tariff policy;  industrial structures and policy
 Date Published: nan

 Avis juridique important|31996R0527Council Regulation (EC) No 527/96 of 25 March 1996 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary Islands Official Journal L 078 , 28/03/1996 P. 0001 - 0007COUNCIL REGULATION (EC) No 527/96 of 25 March 1996 temporarily suspending the autonomous Common Customs Tariff duties and progressively introducing the Common Customs Tariff duties on imports of certain industrial products into the Canary IslandsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Whereas Article 6 (1) of Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (1) provides for the Common Customs Tariff (CCT) to be progressively introduced in the course of a transitional period which shall not extend beyond 31 December 2000; whereas, in accordance with Article 7 of that Regulation, the common commercial policy shall apply to the Canary Islands, without prejudice to the specific measures referred to in Article 6 (3) thereof;Whereas paragraph 7.2 of the Annex to Council Decision 91/314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (2) states that specific tariff measures must continue to be considered and that in principle they must be limited to the transitional period provided for under Article 6 of Regulation (EEC) No 1911/91 for the gradual adoption of the CCT to the Canary Islands;Whereas Council Regulation (EEC) No 1605/92 of 15 June 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the Canary Islands (3) suspended in full until 31 December 1995 CCT duties applicable to imports into the Canary Islands of the products listed in the Annex to the Regulation which are intended for the Canary Islands' domestic market;Whereas, in accordance with Article 3 of Regulation (EEC) No 1605/95, the Commission has examined this year the effect of measures adopted in favour of the economy of the Canary Islands; whereas that examination has shown that the suspension of duties on certain industrial products has not had the effect of increasing the volume of imports originating in non-Community countries;Whereas the progressive introduction of the suspended CCT duties will not in principle have any adverse effect on the sectors concerned by the duty suspensions or, in general, on the Canary Islands' economy as a whole; whereas an appropriate timetable should be laid down for successive increases in the applicable rates of duty;Whereas, in order to take advantage of the closing date of the transitional period laid down by Regulation (EEC) No 1911/91 and to take account of the request from the Spanish authorities, the duty suspensions under Regulation (EEC) No 1605/92 may be retained in 1996;Whereas, in view of the foregoing, the progressive introduction of CCT duties must commence on 1 January 1997 until fully applicable on 31 December 2000; whereas, in the case of certain sensitive sectors of the Canary Islands' economy, in particular those processing imported raw materials into finished products and commerce, duties should be introduced in a flexible manner so as to prevent in the early years any adverse effect on production and employment in those sectors;Whereas the Marrakesh Protocol to the General Agreement on Tariffs and Trade 1994, approved by the Community by Decision 94/800/EC (4) provides for bound tariff reductions to be implemented in five equal rate reductions (or 10 rate reductions for certain tariff headings); whereas that progressive reduction, which became operative in 1995, will culminate in a minimum, or even a zero, rate by the end of the period in question; whereas, consequently, duty suspensions should continue in respect of certain industrial products on which CCT duties resulting from the GATT agreements would reach a zero or minimum rate on 31 December 2000, the date on which the transitional period for the Canary Islands expires;Whereas imports into the Canary Islands of certain goods originating in non-Community countries were non-existent or nearly so during the period in which CCT duty suspensions applied; whereas, consequently, there are no grounds for retaining those suspensions;Whereas the measures taken under Regulation (EEC) No 1605/92 should be retained, on the one hand, in order to ensure that products on which the suspension of duty is extended and then progressively dismantled are intended solely for the Canary Islands' domestic market and, on the other hand, in order to permit the Commission to be regularly informed of the volume of the imports in question and, if necessary, to adopt provisions designed to prevent any speculative movement of deflection of trade,HAS ADOPTED THIS REGULATION:Article 1 1. The Common Customs Tariff duties applicable to imports into the Canary Islands of the products listed in Annexes I and II shall be suspended in full in accordance with the timetables laid down in those Annexes.2. From 1 January 1997 to 31 December 2000 the Common Customs Tariff duties applicable to imports into the Canary Islands of the products listed in Annexes III and IV shall be progressively introduced in accordance with the provisions of those Annexes.Article 2 1. The measures referred to in Article 1 shall apply solely to products intended for the Canary Islands' domestic market.2. The Spanish authorities shall adapt the measures necessary to ensure compliance with paragraph 1 pursuant to the relevant Community provisions on end-use and in particular the levying of Common Customs Tariff duties when the products in question are dispatched to other parts of the customs territory of the Community.Article 3 With regard to the products referred to in Article 1 the Spanish authorities shall inform the Commission, no later than the 15th of each month, of the volume of imports exempted under the tariff measures provided for in that Article during the preceding month.In the case of threat of injury, certified in particular by information forwarded to the Commission, for certain sensitive or ultrasensitive products, the Commission shall propose to the Council, at the request of the Spanish authorities, any appropriate measure particular regard being paid to the objectives of Decision 91/314/EEC.Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 171, 29. 6. 1991, p. 1. Regulation as amended by Regulation (EEC) No 284/92 (OJ No L 31, 7. 2. 1992, p. 6).(2) OJ No L 171, 29. 6. 1991, p. 5.(3) OJ No L 173, 15. 6. 1992, p. 31. Regulation as amended by Regulation (EC) No 3012/95 (OJ No L 314, 28. 12. 1995, p. 15).(4) OJ No L 336, 23. 12. 1994, p. 1.ANNEX I List of industrial products, duties on which are suspended in full from 1 April to 31 December 1996 CN code (1) 39013904 10 004011420242034407441044124803 00480548084810Chapter 51Chapter 52Chapter 54Chapter 555608Chapter 60Chapter 61Chapter 62Chapter 63Chapter 64721373047312760184158418842284278431845084698470847184728473850185178518851985208521852285238524852585268527852885298701870287038704870587068707870887118712 00871387149001900290039004900590069007900890099010901190129030Chapter 919207Chapter 95(1) Combined Nomenclature codes applicable on 1 January 1996 adopted by Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ No L 319, 30. 12. 1995).ANNEX II List of industrial products, duties on which are suspended in full from 1 January 1997 to 31 December 2000 CN code (1) 440772138418 10 918418 10 998418 21 108418 21 598418 21 998422 198422 208422 308422 408422 908431 108431 318431 398431 418431 428431 438431 498471 60 908471 708473 10 908473 21 908473 29 908473 30 908473 40 908473 50 908517 11 008517 19 908519 92 008522 90 308522 90 938523 20 118526 91 118526 91 198529 90 108701 30 008701 90 118701 90 158701 90 218701 90 258701 90 318701 90 358701 90 398701 90 508704 10 118704 10 198704 10 9087138714 20 00(1) Combined Nomenclature codes applicable on 1 January 1996 adopted by Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ No L 319, 30. 12. 1995).ANNEX III List of industrial products duties on which will be introduced during the period 1 January 1997 to 31 December 2000 according to the following timetable Sensitive products- on 1 January 1997 applicable duty rates will be 5 % of the CCT;- on 1 January 1998 applicable duty rates will be 15 % of the CCT;- on 1 January 1999 applicable duty rates will be 30 % of the CCT;- on 1 January 2000 applicable duty rates will be 60 % of the CCT;- on 1 January 2001 applicable duty rates will be 100 % of the CCT.CN code (1) 39013904 10401142024203441044124803 00480548084810520352055208520952105212Chapter 5556087312760184158418 21 518418 21 918418 228418 298418 308418 408418 508418 618418 698418 918418 998422 1184278431 208450846984708471 108471 308471 418471 498471 508471 60 108471 60 408471 60 508471 808471 9084728473 10 108473 21 108473 29 108473 30 108473 40 108473 50 1085018517 19 108517 218517 228517 308517 508517 808517 9085188519 108519 218519 298519 318519 398519 408519 938519 998520 108520 208520 32 198520 32 508520 32 918520 32 998520 338520 398520 9085218522 90 918522 90 988523 118523 128523 138523 20 198523 20 908523 308523 908524 108524 318524 328524 398524 40 918524 40 998524 518524 528524 538524 608524 91 908524 99 008529 108529 90 518529 90 598529 90 708529 90 818529 90 898701 108701 208701 90 908702870687118712 008714 118714 198714 918714 928714 938714 948714 958714 968714 999002900490059007900990109207Ultrasensitive products- on 1 January 1997 applicable duty rates will be 0 % of the CCT;- on 1 January 1998 applicable duty rates will be 5 % of the CCT;- on 1 January 1999 applicable duty rates will be 15 % of the CCT;- on 1 January 2000 applicable duty rates will be 35 % of the CCT;- on 1 January 2001 applicable duty rates will be 100 % of the CCT.CN code (2)4804Chapter 61Chapter 62Chapter 63Chapter 6485258527852887038704 218704 228704 238704 318704 328704 9087089006Chapter 91Chapter 95(1) Combined Nomenclature codes applicable on 1 January 1996 adopted by Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ No L 319, 30. 12. 1995).(2) Combined Nomenclature codes applicable on 1 January 1996 adopted by Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ No L 319, 30. 12. 1995).ANNEX IV List of industrial products on which duties will be introduced during the period 1 January 1997 to 31 December 2000 according to the following timetable - on 1 January 1997 applicable duty rates will be 20 % of the CCT;- on 1 January 1998 applicable duty rates will be 40 % of the CCT;- on 1 January 1999 applicable duty rates will be 60 % of the CCT;- on 1 January 2000 applicable duty rates will be 80 % of the CCT;- on 1 January 2001 applicable duty rates will be 100 % of the CCT.CN code (1) 510351045108511051115112540154025403540454075408Chapter 608522 108522 90 108526 108526 91 908526 9287058707900190039008901190129030(1) Combined Nomenclature codes applicable on 1 January 1996 adopted by Commission Regulation (EC) No 3009/95 of 22 December 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ No L 319, 30. 12. 1995).